Citation Nr: 0903598	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  04-33 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than March 27, 2000, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 





INTRODUCTION

The veteran had active military service from March 1982 to 
October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The Los Angeles RO has processed the 
case since that time.  The Board remanded this case in July 
2007.

The veteran was issued a statement of the case in March 2007 
in response to her disagreement with a September 2005 rating 
decision denying an increased rating for PTSD.  Thereafter, 
no further communication was received from her or any 
representative concerning the proper rating assignable for 
the PTSD.  The Board accordingly will limit its consideration 
to the issue listed on the title page of this action.


FINDINGS OF FACT

1.  In May 2002, the RO issued a rating decision granting 
entitlement to service connection for PTSD, with an assigned 
effective date of September 29, 2000; the veteran was 
notified of the decision and of her appellate rights with 
respect thereto later in May 2002.

2.  The veteran did not initiate an appeal of the May 2002 
rating decision as to the assignment of the effective date 
for the grant of service connection for PTSD.

3.  In response to a June 2003 claim, the RO in August 2003 
granted entitlement to an effective date of March 27, 2000, 
for the grant of service connection for PTSD.

4.  The veteran has not alleged that the May 2002 rating 
decision granting an effective date of September 29, 2000, 
for the award of service connection for PTSD contains clear 
and unmistakable error (CUE).


CONCLUSIONS OF LAW

1.  The May 2002 rating decision that granted service 
connection for PTSD and assigned an effective date therefor 
of September 29, 2000, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2008).

2.  There is no remaining case or controversy over which the 
Board has jurisdiction, and the appeal is dismissed.  38 
U.S.C.A. §§ 7104, 7105, 7107 (West 2002); 38 C.F.R. §§ 19.4, 
20.101, 20.200, 20.204 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

VA's General Counsel has held, however, that the notice and 
assistance requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA) are not applicable where there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit.  In such cases, 
there is no reasonable possibility that the claim could be 
substantiated.  See VAOPGCPREC 5-2004.

As will be explained in further detail below, the veteran has 
advanced a freestanding claim for an earlier effective date, 
which is not permitted by law.  Accordingly, the notice and 
assistance requirements of the VCAA are not applicable.  In 
any event, the veteran was provided with 38 U.S.C.A. 
§ 5103(a)-compliant notice in an August 2007 communication, 
following which her claim was readjudicated in a September 
2008 supplemental statement of the case.

The veteran contends that she is entitled to an earlier 
effective date for the grant of service connection for PTSD.  
Historically, an unappealed April 1988 rating decision denied 
service connection for PTSD, and for phobia resulting from a 
dog bite.  She sought to reopen the PTSD claim in 2000.

In a May 2002 rating decision, the RO granted service 
connection for PTSD, assigning an effective date therefor of 
September 29, 2000.  She was notified of the decision and of 
her appellate rights with respect thereto later in May 2002.  
Thereafter, the next communication from the veteran or any 
representative pertaining to PTSD consisted of an October 
2002 request for a copy of the April 1988 rating decision 
which denied her original claim for service connection for 
PTSD.  She explained that she wanted the copy to review 
"prior to reopening claim."  

No further communication was received from the veteran or any 
representative concerning PTSD until June 6, 2003.  At that 
time, she argued that the effective date for the grant of 
service connection for PTSD should be consonant with the date 
of her original claim in 1986 or 1987.  She noted that the 
April 1988 rating decision determined that the record did not 
show a diagnosis of PTSD, and also denied service connection 
for phobia secondary to a dog bite.  She indicated that the 
"diagnosis was clearly incorrect."

In the August 2003 rating decision from which this action 
originates, the RO granted an earlier effective date of March 
27, 2000 for the grant of service connection for PTSD.  The 
RO assigned the effective date based on a de novo review of 
the record, rather than a finding of CUE in the May 2002 
rating decision.

In arguing for an even earlier effective date, the veteran 
contends that if VA recognized that she had PTSD as of 2000, 
then it must also recognize that it was present in 1988, and 
states that the "earlier (1988) diagnosis was clearly in 
error." 

The record shows, and the veteran does not dispute, that an 
appeal of the May 2002 rating decision was not initiated 
within one year of notice of that decision.  Her October 2002 
request for a copy of the April 1988 rating decision does not 
constitute a notice of disagreement with the May 2002 rating 
decision, because it neither expresses disagreement nor an 
intention to seek appellate review.  See Gallegos v. 
Principi, 283 F.3d 1309 (Fed. Cir. 2002).  The May 2002 
rating decision therefore is final.  See 38 U.S.C.A. § 7105.

In her June 2003 statement, the veteran requested an earlier 
effective date for the grant of service connection for PTSD.  
Neither in that statement, nor in any subsequent statement, 
did she or her representative allege that the May 2002 rating 
decision contained CUE.  Although she used the adverb 
"clearly" in describing some diagnosis in 1988 as incorrect 
(it is unclear whether she was referring to the failure to 
diagnose PTSD, to the diagnosis of phobia, or to some other 
diagnosis), she did not allege the correct facts, as they 
were known in April 1988 or May 2002, were not before the 
adjudicators or that the statutory or regulatory provisions 
extant at that time were incorrectly applied.  In other 
words, the Board can not reasonably construe any of her 
statements as alleging CUE in a pertinent rating decision.

In short, the May 2002 rating decision granting service 
connection for PTSD and assigning the effective date for that 
award became final prior to the veteran's June 2003 claim for 
an earlier effective date.  Although the RO proceeded to 
adjudicate the earlier effective date claim on the merits and 
actually grant an earlier effective date of March 27, 2000, 
the Board points out that the Court, in Rudd v. Nicholson, 20 
Vet. App. 296 (2006), held that a freestanding claim for an 
earlier effective date is not a proper claim subject to 
adjudication.  Rather, it is instead appropriate to dismiss 
such a "claim" because it can not be entertained.  The 
Court pointed out that a veteran still could establish an 
earlier effective date following a final rating decision 
through the mechanism of demonstrating CUE in that rating 
action.  

The Board points out that even prior to Rudd, and during the 
time the RO entertained the veteran's freestanding earlier 
effective date claim, applicable case law established that 
even if a veteran did present new and material evidence to 
reopen an earlier effective date claim after a final rating 
decision, the veteran would never be entitled to the actual 
assignment of an effective date earlier than the date of the 
reopened claim (which necessarily would be a date later than 
the desired date).  See Lapier v. Brown, 5 Vet. App. 215 
(1993).  See also Leonard v. Principi, 17 Vet. App. 447, 451 
(2004).

In sum, the May 2002 rating decision granting service 
connection and assigning an effective date of September 29, 
2000, for that grant is final.  The August 2003 rating 
decision erroneously entertained the veteran's June 2003 
freestanding claim for an earlier effective date and assigned 
an effective date of March 27, 2000.  That error does not, of 
course, vitiate the finality of the May 2002 rating decision.  
Given that, as a matter of law, and in the absence of an 
allegation of CUE by the veteran in any pertinent rating 
decision, VA may not entertain the veteran's freestanding 
claim for an earlier effective date for service connection 
for PTSD, the Board must dismiss the veteran's appeal  


ORDER

The appeal as to entitlement to an effective date earlier 
than March 27, 2000, is dismissed.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


